"YVeygandt, C. J.,
dissenting. The majority opinion is based ' solely on the decision of this court in the case of State, ex rel. Underground Parking Commission, v. Alexander, Secy.-Treas., 167 Ohio St., 359, 148 N. E. (2d), 500.
However, as the relator pointedly observes, there is an important and controlling distinction between that and the instant' case. The earlier case involved but two parties — the relator and the respondent. The instant case also involves intervening taxpayers who admittedly have no control whatsoever over the clerk of the board of education. Hence, this decision marks a considerable extension of the rationale of the earlier case which was limited to its particular facts.